Title: To Benjamin Franklin from John Adams, 8 May 1781
From: Adams, John
To: Franklin, Benjamin


Sir
Amsterdam May 8. 1781
I have the Honour of yours of the 29th of April, and according to your desire, have inclosed a List of the Bills accepted with the Times of their becoming due, and Shall draw for the Money to discharge them, only as they become payable, and through the House of Fizeaux & Grand.
I Sincerely congratulate you upon the noble Aid obtained, from the French Court for the currant Service of the Year. Aids like this, for two or three Years, while the United States are arranging their Finances, will be a most essential Service to the Commen Cause, and will lay a Foundation of Confidence and affection between France and the United States, which may last forever and be worth ten times the Sum of Money.— It is in the Power of America to tax all Europe, whenever She pleases, by laying Duties upon her Exports, enough to pay the Interest of Money enough to answer all their Purposes.— England received into her Exchequer four hundred Thousand Pounds sterling, in Duties upon the Single Article of Tobacco imported from Virginia, annually. What should hinder the Government of Virginia, from laying on the Same, or a greater duty on the Exportation. Europe would Still purchase Virginia Tobacco if there were 8 Pounds per Hogshead duty to be paid.— Virginia alone, therefore could in this Way easily pay, the Interest of Money enough to carry on the whole War for the 13 States for many Years.— The Same Reasoning is applicable to every other Article of Export.—
Yesterday were presented to me by Mr de Neufville fifty Bills of Exchange, for Eleven hundred Guilders each, drawn by Congress upon me on the 27 day of January 1781 at Six Months Sight.
And on the Same day other Bills from No. 37. to No 76 inclusively, drawn on me on the Same 27 day of January 1781, for Five hundred and Fifty Guilders each, payable at Six Months Sight, were presented, to me.— I asked Time to write to your Excellency to know, if these Bills, and the others drawn at the Same time, can be discharged by you.— If they cannot, it will be wrong to accept them, for I have no Prospect at all of getting the Money here, unless the States General, who have taken the Independance of America Ad Referendum should determine to acknowledge it.—

About the Same Time that their High Mightinesses took the Acknowledgment of the Independance of the United States ad Referendum, Mr Van Berkel demanded a Declaration of his Innocence or a Tryal, whether the two Affairs will aid, or counteract each other I cant tell.
I have the Honour to be, your Excellencys most obedient and most humble servant
His Excellency Dr Franklin.
